Citation Nr: 1025466	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need for 
aid and attendance of another person or based on housebound 
status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The Veteran had active military service from January 1952 to May 
1953, and from November 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico. 


REMAND

The Veteran contends that he has a need for special monthly 
pension as a result of his nonservice-connected disabilities.  

The Veteran currently has no service-connected disabilities.  The 
Veteran currently has the following nonservice-connected 
disabilities:  status-post aortocoronary bypass, cerebrovascular 
accident by history, rated as 30 percent disabling; hypertension, 
rated as 10 percent disabling; and status-post cerebrovascular 
accident, no residuals, rated with a noncompensable rating.  The 
combined rating for nonservice-connected disabilities is 40 
percent.  

The Board notes that the Veteran indicated in his claim form that 
he is in receipt of Social Security Administration (SSA) 
disability benefits.  It does not appear, however, that the RO 
attempted to obtain the administrative decision and the records 
upon which SSA relied in reaching its decision.  The Court of 
Appeals for Veterans Claims has held that VA's duty to assist 
encompasses obtaining medical records that supported an SSA award 
of disability benefits as they may contain information relevant 
to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Those records should be requested, and associated with the 
Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency as well as the underlying 
medical records.  All attempts to 
fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


